ON MOTION FOE EEHEARING.
JOHNSON, J.
After the foregoing opinion was announced, our attention was directed to section 7908, Revised Statutes 1899, which provides that “every policy or certificate hereafter issued by any corporation of this State doing business in conformity with the provis*706ions of this article and promising payment to be made upon a. contingency of death, sickness, disability or accident, shall specify the exact sum of money which it promises to pay upon each contingency insured against, and the number of days after satisfactory proof of the happening of such contingency at which such payment shall be made, and upon the occurrence of such contingency, unless the contract shall have been voided for fraud or breach of its conditions, the corporation shall be obligated to the beneficiary for such payment at the time and to the amount specified in the policy or certificate; and the said indebtedness shall be a lien upon all the property, effects and bills receivable of the corporation,” etc.
The article mentioned is that relating to “insurance companies on the assessment plan.” Under our ruling that the policy in controversy is not> to be treated as a death benefit certificate issued by a fraternal beneficiary association, it should be classed as one issued by an assessment company and thus brought within the operation of the statute quoted. A proper construction of the statute requires us to hold that in actions on policies issued by assessment companies, the assessment of the amount due on the policy, exclusive of the accrued interest is not an act for the jury to perform under the provisions of section 726, Revised Statutes 1899, but is a matter of law and, therefore, one with which the jury has no concern. Consequently, the court committed no error in stating the amount of the indemnity the policy required defendant to pay in the event of loss (Goodson v. National Accident Assn., 91 Mo. App. 339), but we still adhere to the conclusion that it was error for the judge to compute the interest and instruct the jury to include the result of that computation in the verdict.
Accordingly, the order to reverse and remand the cause is set aside and the judgment is affirmed on condition that within ten days from the filing of this opinion, *707the plaintiff will enter a remittitur for the amount of interest included in the judgment
All concur.